Citation Nr: 1611495	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  15-14 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right patella fracture. 

2.  Entitlement to a compensable rating for a laceration scar of the left knee. 

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right knee disability.

5.  Entitlement to service connection for headaches, to include as secondary to a head injury or a cervical spine disability. 

6.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to a service-connected right knee disability.

7.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected right knee disability.
8.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.

9.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.

10.  Entitlement to service connection for bilateral ankle disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1945 to August 1946.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a September 2012 rating decision issued by the RO in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in St. Petersburg.

The Veteran testified before a hearing officer at the RO in November 2010.  A transcript of the hearing is of record.

The September 2009 rating decision on appeal continued the ratings currently assigned the right knee and left leg scar disabilities and denied service connection for residuals of a head injury and a bilateral ankle condition.  The Veteran filed a notice of disagreement (NOD) and was issued a statement of the case (SOC) in January 2011.  In a May 2011 statement to his congressman, the Veteran reported that he never received the SOC and asked that VA waive the requirement for a substantive appeal and transfer his case to the Board.  In response, the SOC was re-mailed to the Veteran in June 2011 and a substantive appeal was received in July 2011.  In a September 2012 letter, the RO notified the Veteran that his substantive appeal was not timely and was not accepted.  The Board finds that the July 2011 substantive appeal was timely; it was submitted in response to the SOC mailed to the Veteran in June 2011 after he indicated he had not received the SOC issued in January 2011.  The current appeal therefore originates from both the September 2009 and September 2012 rating decisions. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development  is necessary before a decision may be rendered in this case.  First, the claims file is missing a substantial number of the Veteran's VA treatment records.  The Veteran has reported receiving treatment at the Tampa VA Medical Center (VAMC) throughout the claims period, to include hospitalization in December 2013.  A June 1989 VAMC treatment record also notes that the Veteran was examined at the facility's orthopedic clinic in 1985.  The few records from the Tampa VAMC that are included in the claims file do not include these visits and are also missing several years of treatment.  Therefore, efforts must be made to obtain the Veteran's complete VA treatment records dating from 1985 to the present.

Next, the record establishes that the Veteran has received treatment with private health care providers for many decades.  He identified his private primary care physician at the November 2010 hearing and submitted a letter in support of his claims from this same doctor in December 2010.  Although the Veteran testified that he would submit clinical records from this physician, none were ever received, and the claims file does not indicate that efforts were made to obtain the records on the Veteran's behalf. 

The Board also finds that VA examinations are necessary to determine the severity of the right knee condition and left leg scar and to determine the etiology of the claimed service-connected disabilities.  The right knee and left leg scar were last examined by VA in July 2012, almost four years ago.  At that time, the Veteran was also provided examinations and medical opinions with respect to his service connection claims, but the Board finds that the opinions are not adequate as they are not supported by a proper rationale.  Additionally, with respect to the opinion issued for the claimed headaches, the VA examiner's report is inconsistent and vague. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's complete VA treatment records dating from 1985 to the present, to include records from the Tampa and Bay Pines VAMCs.  All attempts to obtain these records must be documented in the claims file.  

2.  Contact the Veteran and request that he identify all private health care providers who have treated the disabilities on appeal.  Provide him medical release forms and ask that he complete them to authorize VA to obtain medical records from all identified health care providers, to include Dr. Jon G. DiPietro with the Primary Care Physicians Alliance of Tampa, Florida.

If proper medical release forms are received, obtain copies of all available treatment records from the identified providers.  Copies of the records must be associated with the claims file.  All efforts to obtain the records must be documented in the claims file. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his right knee (patella fracture) disability.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the right knee following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the right knee.  The examiner should also determine if the knee locks and if so the frequency of the locking.  The examiner should also determine the functional impairment due to the knee disability.  

The complete bases for all medical opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his left leg scar.  The claims file must be made available to and reviewed by the examiner.  The examiner should identify the total number of scars associated with the Veteran's service-connected left leg laceration and determine whether the scars are unstable or painful.  The examiner should also determine any other effects associated with the scars, to include any limitation of motion.  

The complete bases for all medical opinions must be provided.

5.  Schedule the Veteran for a VA examination(s) to determine the nature and etiology of the claimed head injury, cervical spine, headache, bilateral shoulders, lumbar spine, right hip, left knee, and bilateral ankle disabilities.  The claims file must be provided to the examiner and reviewed in conjunction with the examination(s).  

All tests and studies deemed necessary by the examiner should be performed.  The examiner should determine:

a)  Whether the chronic disabilities on appeal are present, to include: any residuals of the claimed head injury, a chronic headache disability, and chronic disabilities of the cervical spine, bilateral shoulders, lumbar spine, right hip, left knee, and bilateral ankles. 

b)  Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed disabilities are etiologically related to any incident of active duty service, to include the Veteran's documented 1946 motorcycle accident. 

c)  If a chronic headache disability is diagnosed, the examiner shoulder determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that it is caused or aggravated by the claimed in-service head injury or cervical spine disability.  The examiner must address the aggravation aspect of the secondary service connection claim.  

The July 2012 VA examination report includes a review of the medical literature pertaining to tension headaches.  This literature indicates that muscle tenderness in the head, neck, or shoulders is associated with both the intensity and frequency of tension headache attacks.  The examiner must address this fact in the examination report.  

d)  If chronic cervical spine, shoulder, lumbar spine, right hip, left knee, and ankle disabilities are diagnosed, the examiner shoulder determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that they are caused or aggravated by the service-connected right knee disability.  The examiner must address the aggravation aspect of the secondary service connection claim.  The Veteran contends that his right knee arthritis has spread to other joints of his body and is part of a larger arthritic process incurred due to his in-service motorcycle accident.

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished a supplemental statement of the case (SSOC), before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




